Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buccinna et al (US 10,476,143 of record).
	Respecting claim 1, Buccinna discloses, best seen in the below drawings as reproduced from Figs. 3 and 5B with reference signs as claimed, an antenna (Fig. 3, antenna 40), 
    PNG
    media_image1.png
    603
    774
    media_image1.png
    Greyscale
comprising a split ring resonator wherein the antenna has a main portion (marked with reference sign “main portion in the below Drawing) nd & 3rd & 4th reinforcing portions); each of the first fixed portion, the second fixed portion, the third fixed portion, the first reinforcing portion, the second reinforcing portion and the feed portion extends from the upper surface portion (Fig. 3, all said portions extends from the upper surface portion); each of the first fixed portion, the second fixed portion and the third fixed portion is fixed on a circuit board when the antenna is mounted on the circuit board (D1: Fig. 3, all said portions are fixed to the PCB 42);each of the first fixed portion, the second fixed portion and the third fixed portion has a lower end in an up-down direction (Fig. 5B, see figure below with reference sign “ lower end of the fixed portions”); 

    PNG
    media_image2.png
    557
    1066
    media_image2.png
    Greyscale

the lower ends of the first fixed portion, the second fixed portion and the third fixed portion define an imaginary plane perpendicular to the up-down direction (Figs. 3 and 5B, the lower end of the portions define a virtual plane perpendicular to the up-down direction which coincide with the lower surface 54 of the PCB 42); when the main portion is deformed by applying external force to the main portion under a state where the antenna is mounted on the circuit board, each of the first reinforcing portion and the second reinforcing portion abuts against the circuit board to in Fig. 3, all the portions that are connected to the main portion are soldered to the PCB: "Legs 46, 48, and 50 are mechanically mounted to PCB 42 to body 44 over PCB 42. Legs 46, 48, and 50 are mechanically mounted to PCB 42 by using soldering, press fit pins, or mechanical contacts.”, therefore, when an external force is applied to the main portion under a state where the antenna is mounted on the circuit board, each of the first reinforcing portion and the second reinforcing portion abuts against the circuit board to prevent the main portion from being excessively deformed); Buccinna further discloses the first reinforcing portion is positioned between the first fixed portion and the second fixed portion (Fig. 3 or the above Drawings shows that the 1st reinforcing portion is positioned between the 1st fixed portion and the 2nd fixed portion); the second reinforcing portion is positioned between the second fixed portion and the third fixed portion (Fig. 3 or the above Drawings shows that the 2nd reinforcing portion is positioned between the 2nd fixed portion and the 3rd fixed portion); each of the first end portion and the second end portion is positioned between the first fixed portion and the third fixed portion ( Fig. 3, see figure above showing the 1st end portion and the 2nd end portion is positioned between the 1st fixed portion and the 3rd fixed portion); the first end portion and the second end portion form the split portion of the split ring (Fig. 3 showing that the first end portion and the second end portion form the split portion of the split ring) each of the first reinforcing portion, the second reinforcing portion and the feed portion has a lower end in the up-down direction (Fig. 5B, all the portions have a lower end); and each of the lower ends of the first reinforcing portion, the second reinforcing portion and the feed portion is positioned between the upper surface portion and the imaginary plane in the up-down direction (Fig. 5B, see Drawing below with reference sign “lower end of the 1st and 2nd reinforcing portions).

	Regarding claims 4-6, Buccinna discloses that the upper surface portion has a flat-plate shape (Fig. 3), each of the first reinforcing portion and the second reinforcing portion and the feed portion extends downward in the up-down direction 25from the upper surface portion (each of the legs 46, 48, and 30 (feed leg) extends downward in the up-down direction from the upper surface portion).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 	102 and 103 (or 	as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 	the 	rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 	supporting the rejection, would be the same 	under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Buccinna.
	Buccinna discloses every feature of the claimed invention except the defined distances. However, it would have been an obvious design choice to set distances from antenna’s elements to reference plane to achieve desired purposes/results. Therefore, defining the distances from the first and second reinforcing portions to the imaginary plane so that the main portion is not plastically deformed but is resiliently deformed is generally recognized as being within the level of ordinary skill in the art.
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, or if rewriting independent claim 1 to include all of the limitations of claim 7.
The following is a statement of reasons for the indication of allowable subject matter:  	
	The closest art, Buccinna discloses the antenna, among with other features, further the main portion has an angular C-shape; 5the main portion has a first corner portion, a second corner portion, a third corner portion and a fourth corner portion; but fails to specifically teach the first fixed portion is provided on the first corner portion; the second fixed portion is positioned between the second corner portion and the third corner portion; 10the third fixed portion is provided on the fourth corner portion; each of the first end portion and the second end portion is positioned between the first corner portion and the fourth corner portion; the first reinforcing portion is provided on the second corner portion; and the second reinforcing portion is provided on the third corner portion in the manner as defined in claim 7.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex. 9am-6pm ET Monday & Thursday & Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

January 11, 2022

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845